                         UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BOBRICK WASHROOM EQUIPMENT, :
INC.,                       :
                            :CIVIL ACTION NO. 3:14-CV-853
          Plaintiff,        :(JUDGE MARIANI)
                            :
          v.                :
                            :
SCRANTON PRODUCTS, INC.,    :
                            :
          Defendant.        :
                            :

                                 MEMORANDUM OPINION
                                   I. INTRODUCTION

       Here the Court considers the request of Defendant Scranton Products, Inc.,

(“Defendant”) to bifurcate the fact discovery process related to Plaintiff Bobrick Washroom

Equipment, Inc.’s Motion to Enforce Settlement Agreement (Doc. 452) and the Enforcement

Motion Management Plan required by the Settlement Agreement (Doc. 435 ¶ 111). In the

Joint Proposed Discovery and Enforcement Motion Management Plan (Doc. 485) submitted

to the Court on March 30, 2020, Defendant proposes bifurcating the liability issues and the

remedy issues associated with Plaintiff’s motion. (Id. at 28-46.) Defendant reiterated this

request at the telephonic Enforcement Motion Management Conference held on April 7,

2020. Plaintiff objected to the proposed bifurcation in the Joint Proposed Discovery and

Enforcement Motion Management Plan (id. at 9-24) and at the Management Conference.

The parties agreed at the Conference that the Court should decide the bifurcation issue
before establishing a discovery plan, and the Court advised the parties that it would do so

within fourteen (14) days of the date of the Management Conference and, thereafter, would

convene a second Management Conference to establish a discovery plan. For the reasons

discussed below, the Court concludes bifurcation is not appropriate in the circumstances

presented here.

                                        II. ANALYSIS

       Defendant asserts that bifurcation is appropriate for several reasons, including the

following: bifurcation will avoid extensive discovery and a lengthy hearing because the

liability issues are narrow and involve undisputed facts where the remedy issues are fact-

intensive and highly disputed (Doc. 485 at 29-34); bifurcation is also efficient because the

limited discovery associated with the liability phase will not be hampered by the COVID-19

pandemic (id. at 34-35); the Court has authority to bifurcate proceedings (id. at 37-41); and

Third Circuit precedent supports bifurcation here (id. a t44-45).

       Plaintiff asserts numerous reasons why the Court should not bifurcate the

proceedings: the Court does not have the power to bifurcate the proceedings under the

Settlement Agreement which contemplates a unitary procedure for Enforcement Motion

discovery (Doc. 485 at 10-11 (citing Doc. 435 ¶¶ 112, 113, 115)); the Settlement

Agreement’s references to the Federal Rules of Civil Procedure are not relevant to

Defendant’s bifurcation request (id. at 12-13 (citing Doc. 435 ¶¶ 108, 115)); and precedent

in this Circuit demonstrates that the Court should reject bifurcation here (Doc. 485 at 17).

                                               2
       Looking first at what the Settlement Agreement allows, the Court concludes that,

although the Settlement Agreement does not explicitly allow for a bifurcated Enforcement

Motion procedure, it does not explicitly preclude bifurcation. Therefore, the Settlement

Agreement, by its terms, does not strip the Court of the inherent authority to manage the

resolution of pending matters.

       As this Court has previously stated, a district court has “broad discretion” in

determining whether to separate the issues of liability and damages. Bernheisel v. Mikaya,

Civ. A. No. 3:13-CV-1496, 2016 WL 4211897, at *1 (M.D. Pa. Aug. 9, 2016) (citing Idzojtic

v. Pennsylvania R. Co., 456 F.2d 1228,1230 (3d Cir. 1972)). The Third Circuit Court of

Appeals has recognized the Court’s broad discretion in addressing discovery matters. See,

e.g., Bandai Am. Inc. v. Bally Midway Mfg. Co., 775 F.2d 70, 74 (3d Cir. 1985). District

courts too acknowledge this: “the broad discretion afforded courts in handling discovery

disputes extends to decisions over bifurcating discovery.” Loreaux v. ACB Receivables

Mgmt., Inc., Civ. A. No. 14-710 MAS, 2015 WL 5032052, at *3 (D.N.J. Aug. 25, 2015) (citing

Bandai, 775 F.2d at 74 (holding that bifurcation orders and orders controlling order of

discovery are reviewed for abuse of discretion)). “The decision to bifurcate, and the manner

in which bifurcation should be ordered, is left to the trial court’s informed discretion and must

be decided on a case by case basis.” Hartley-Culp v. Credit Mgmt. Co., Civ. A. No. 3:14-

CV-282, 2014 WL 4630852, at *3 (M.D. Pa. Sept. 15, 2014) (citing Idzojtic., 456 F.2d at

1230). “The moving party bears the burden of demonstrating that bifurcation would serve

                                               3
judicial economy, avoid inconvenience, and not prejudice any of the parties.” EQT Prod.

Co. v. Terra Servs., LLC, Civ. A. No. 14-1053, 2014 WL 12838677, at *1 (W.D. Pa. Oct. 22,

2014) (internal quotation omitted).

       Griffith v. Allstate Ins. Co., 90 F. Supp. 3d 344, 346 (M.D. Pa. 2014), included

assessment of the discovery aspects of bifurcation in its consideration of a motion to

bifurcate under Rule 42(b), which provides that a district judge may bifurcate a trial “in

furtherance of convenience or to avoid prejudice, or when separate trials will be conducive

to expedition and economy.” The moving party’s arguments included the assertion that

discovery disputes would arise if the plaintiff’s breach of contract and bad faith claims

proceeded simultaneously as the latter would require extensive discovery which was not

relevant to the former and the claims were “profoundly different” given the different focus of

the claims. Id. at 345-46. The plaintiff countered that the issues were nearly identical and

that the additional discovery and evidence was not so prejudicial as to require bifurcation.

Id. at 346. The court agreed with the plaintiff after considering factors relevant to a

bifurcation decision: “(1) whether the issues are significantly different from each other; (2)

whether they require separate witnesses and documents; (3) whether the nonmoving party

would be prejudiced by bifurcation; and (4) whether the [moving] party would be prejudiced

if bifurcation is not granted.” Id. (citations omitted)).




                                                  4
       The Third Circuit Court of Appeals has commented that “the trial judge is entrusted

with discretion to decide case management issues, such as bifurcation because he is in a

far better position than we to appraise the effect of a particular procedure on the parties.”

In re Bayside Prison Litig., 157 F. App'x 545, 547 (3d Cir. 2005) (not precedential).

Assessing the propriety of the trial court’s refusal to order separate trials under Rule 42(b),

the Third Circuit panel found that the appellants were

       correct that bifurcation is appropriate where litigation of one issue ...
       may eliminate the need to litigate a second issue. . . . However, bifurcation is
       certainly not required in these circumstances, especially when, as here, the
       issues are so closely interwoven that the plaintiff would have to present the
       same evidence twice in separate trials.

Id. at 547-48 (internal quotations and citations omitted).

       The legal framework set out above clearly shows that this Court has broad discretion

in addressing the pending matter. Before reviewing factors which inform the exercise of

discretion, the Court notes that, though no official motion has been filed, it is appropriate to

place the burden on Defendant, as the party requesting bifurcation, to show that bifurcation

is warranted pursuant to relevant considerations.

       First, although liability and remedy are different issues, the Court disagrees with

Defendant’s position that there is no overlap. (Doc. 485 at 29-34, 45.) Plaintiff sets out

numerous bases for the overlap of issues and reasons why liability-related discovery goes

beyond the limited exchange of documents suggested by Defendant. (See Doc. 485 at 14-

17, 47.) The Court is not in a position at this stage of the proceedings to parse the efficacy

                                                5
of the parties’ assertions of issue overlap or lack thereof, particularly where Plaintiff’s

proposed discovery on an issue is within the parameters established by the Settlement

Agreement. (See Doc. 435 ¶¶ 113, 115.) Further, as evidenced at the April 6, 2020,

Conference in a discussion of recently-served initial discovery, the overlap of issues is

inevitable, and bifurcation of discovery, given this overlap, would be cumbersome.

Therefore, it would be improper and impractical for the Court to apply restrictions to

discovery related to liability which is suggested as the prime reason for bifurcation. (See

Doc. 485 at 29-36, 47.)

       Second, although the parties dispute whether the liability and remedy issues require

separate witnesses and documents, the dispute points to problems with bifurcation. As

demonstrated by the parties’ discussion of recently-served discovery referenced above,

disagreements over what rightly belongs to liability and what to remedy point to the

efficiency of one discovery plan as the best way to avoid ongoing categorization disputes.

Further, the fact that both liability and remedy are governed by the Settlement Agreement

suggests that the need for separate witnesses and documents would not be extensive.

       Third, the parties dispute whether Plaintiff would be prejudiced by bifurcation (Doc.

485 at 19, 45-46), but the disagreement does not weigh in favor of bifurcation. Plaintiff

alleges prejudice based on the delay of final resolution of the dispute, taking into

consideration the length of time the Enforcement Motion has been pending and the alleged




                                                 6
ongoing breach of the Settlement Agreement. (Doc. 485 at 19.) Defendant maintains that

Plaintiff will benefit from bifurcation because

       it will allow the parties to litigate the key liability issues in this matter quickly
       notwithstanding the COVID-19 crisis. Scranton Products’ proposal will also give
       Bobrick an opportunity to “obtain a final decision on its request for injunctive
       relief” regarding the PDF issue as quickly as possible, as it demands, and finally
       resolve whether Scranton Products needs to change the conduct in which it is
       engaged today. It is Bobrick’s proposal of a sprawling, fact-intensive 120-day
       discovery process and three-day hearing—all during a public health crisis—
       that threatens further delay.

(Id. at 45-46.) Given the Court’s assessment of the discovery matters addressed above, a

structured discovery period beyond Defendant’s proposed limited exchange of documents

(Doc. 485 at 47) is warranted in the circumstances presented here. Further, Defendant’s

proposed two-month period of discovery (id.), though half the duration of Plaintiff’s proposal,

does not address the length of time and delay which would be associated with the remedy

phase should it be required. While the Court is sensitive to exigencies related to the

COVID-19 pandemic and distinctions between modes of discovery, i.e., document

exchanges compared with depositions, the Court is confident that any related scheduling

difficulties can be addressed on an as-needed basis.

       Finally, Defendant’s assertions of prejudice (Doc. 485 at 46) do not outweigh the

factors discussed above which indicate that bifurcation is not warranted in the

circumstances presented here. The prejudice asserted by Scranton Products (id.) would

not, in the Court’s view, be more efficiently or properly addressed if bifurcation were

permitted.
                                                  7
       In sum, Defendant has not satisfied its burden of showing that a discovery and

dispute resolution process not expressly provided for in the Settlement Agreement is

appropriate in this instance. Scranton Products has not demonstrated that bifurcation

“would serve judicial economy, avoid inconvenience, and not prejudice any of the parties,”

EQT Prod., 2014 WL 12838677, at *1. In consideration of the showing required of

Defendant and the relevant factors discussed above, the Court concludes that the ends of

justice and the interests of the parties would not be served by the bifurcation requested by

Defendant.

                                     III. CONCLUSION

       For the foregoing reasons, Defendant’s request to bifurcate the Enforcement Motion

Management Plan into liability and remedy phases will be denied. A second Enforcement

Motion Management Conference will be conducted to establish an appropriate discovery

plan. An appropriate Order is filed simultaneously with this Memorandum Opinion.



                                           _s/ Robert D. Mariani____________________
                                           Robert D. Mariani
                                           United States District Judge




                                              8
